UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—_e ee ee xX
UNITED STATES OF AMERICA :
: EX PARTE ORDER
-v- :
: 18 Cr. 161 (VM)
MARK MATTEK, :
Defendant. :
nn xX

VICTOR MARRERO, United States District Judge.

The Bureau of Prisons is DIRECTED to release Mr.
Mattek’s counsel by no later than 3:00 pm on Tuesday, March
31, 2020: Mark Mattek’s medical records from the time he

entered into the custody of the Bureau of Prisons to present.

Dated: New York, New York SO ORDERED:
March 31, 2020

\
\
\

“2.

 

 

‘or Marrero
U8. Bed,
